Order entered May 16, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00387-CV

                     IN THE INTEREST OF D.M., ET AL., CHILDREN
                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 15-00317
                                             ORDER
       We REINSTATE this accelerated appeal, which we abated to allow the trial court an

opportunity to hold a hearing to determine whether appellant, who is indigent and appealing a

default order terminating her parental rights to her children, wishes to be represented by

appointed counsel. The reporter’s record of that hearing and the supplemental clerk’s record

containing the trial court’s written findings of fact and any order appointing counsel remain due.

We enter this order to address an issue with the record of testimony from the termination

hearing.

       The appealed judgment reflects that the termination hearing was held January 8, 2016,

and a record of testimony was made. Appellant has requested that record, but court reporter

Martha Grant, the Official Court Reporter for the 304th Judicial District Court, has informed us

that “there is no record for the date requested.”

       To ensure a complete record is filed, we ORDER the trial court, on our own motion, to

conduct a hearing with the parties and Ms. Grant and make written findings of fact regarding:
         (1)    the date the hearing terminating appellant’s rights was held;

         (2)    whether the proceeding was recorded;

         (3)    if the proceeding was recorded, the name and contact information of the reporter
                who recorded the proceeding;

         (4)    if the proceeding was recorded, whether the record can be located and prepared
                for filing;

         (5)    if the proceeding was recorded but the record cannot be located or prepared,
                whether it is appellant’s fault the record cannot be prepared;

         (6)    if the proceeding was not recorded, whether it is appellant’s fault no record was
                made;

         (7)    if the proceeding was not recorded, whether the record is necessary to the appeal’s
                resolution; and,

         (8)    whether appellant’s request of the reporter’s record was timely.

See TEX. R. APP. P. 34.6(f).

         The trial court shall conduct the hearing WITHIN FOURTEEN DAYS of the date of

this order and shall transmit to the Court, WITHIN TWENTY DAYS of the date of this order, a

reporter’s record of this hearing and a supplemental clerk’s record containing the trial court’s

docket sheet, the written findings, and any supporting documentation.

         We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Andrea Martin, Presiding Judge of the 304th Judicial District Court; Ms. Grant; Dallas County

District Clerk Felicia Pitre; and, the parties.

         We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated when the requested record has been filed or within thirty days of the date of this

order.

                                                      /s/    BILL WHITEHILL
                                                             JUSTICE